Name: 92/326/EEC: Council Decision of 18 June 1992 establishing a two-year programme (1992 to 1993) for the development of European statistics on services
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  economic analysis;  European construction;  economic structure
 Date Published: 1992-07-01

 Avis juridique important|31992D032692/326/EEC: Council Decision of 18 June 1992 establishing a two-year programme (1992 to 1993) for the development of European statistics on services Official Journal L 179 , 01/07/1992 P. 0131 - 0134COUNCIL DECISION of 18 June 1992 establishing a two-year programme (1992 to 1993) for the development of European statistics on services (92/326/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Council resolution of 19 June 1989 on the implementation of a plan of priority actions in the field of statistical information: statistical programme of the European Communities (1989 to 1992) (2) highlighted the need for a comprehensive and coherent framework that would satisfy Community statistical information requirements by ensuring the approximation of methods and a common basis for concepts, definitions and standards; Whereas the statistical programme of the European Communities provides for the improvement of statistics on services as a necessary instrument for the efficient functioning of the internal market; whereas the inventory of available information, carried out in the framework of the statistical programme, highlighted considerable gaps in service statistics; Whereas Council Decision 89/490/EEC of 28 July 1989 on the improvement of the business environment and the promotion of the development of enterprises, and in particular small and medium-sized enterprises, in the Community (3), may necessitate providing these enterprises, most of which are in the service sectors, with statistical information to enable them to operate efficiently in the internal market; Whereas in Council Directive 89/130/EEC, Euratom, of 13 February 1989 concerning the harmonization of the compilation of gross national product at market prices (4) it is stated that improved GNPmp coverage presupposes the development of statistical bases; whereas the growing importance of services in the economy makes statistics on services an essential component of these statistical bases; Whereas the Council resolution of 14 November 1989 on internal trade in the context of the internal market (5) highlighted the need to improve trade statistics by making them compatible with Community definitions; Whereas in Council Decision 88/524/EEC of 26 July 1988 concerning the establishment of a plan of action for setting up an information services market (6), basic information on this sector is considered necessary for formulating policy on this market; Whereas, taking acount of Council Directive 89/552/EEC of 3 October 1989 on the coordination of certain provisions laid down by law, regulation or administrative action in the Member States concerning the pursuit of television broadcasting activities (7), the collection of comparable basic information on audiovisual services is essential for the integration and further development of this sector; Whereas in the resolution of the European Parliament of 17 March 1989 on the impact of infrastructures and the tertiary sector on regional development - prospects for a new regional policy (8), the Commission is asked to supply harmonized data on services, broken down by regions; Whereas multilateral negotiations on international trade in services require improved statistics to achieve effective long-term liberalization; Whereas attention must be devoted to simplifying as far as possible collection procedures for enterprises, while maintaining data quality, by developing appropriate basic statistical tools, and to ensuring that the administrative burden on enterprises is not needlessly increased; Whereas for the purpose of monitoring the establishment of a people's Europe, an exploratory study should be carried out into the possibility of extending the collection of statistics to cover non-commercial services for individuals and the community; Whereas a programme lasting two years is called for; Whereas an amount of ECU 8,5 million is estimated as necessary to implement this two-year programme; Whereas the amounts to be committed for the financing of the two-year programme for the period after the financial year 1992 will have to fall within the Community financial framework in force, HAS ADOPTED THIS DECISION: Article 1 A two-year programme (1992 to 1993) for the development of European statistics on services (hereinafter referred to as 'the programme') is hereby established. Article 2 The objectives of the programme referred to in Article 1 shall be as follows: (a) to set out a European reference framework for statistics on services defining the most appropriate concepts and methods for managing and monitoring Community policies, especially the implementation of the Single European Act, and for satisfying the possible needs of national, regional and local administrations, international organizations, economic operators and professional associations; (b) to establish a European statistical information system for services; (c) to promote and support harmonization of statistics on services in the Member States, without, however, needlessly increasing the burden on undertakings. Article 3 With a view to achieving the objectives referred to in Article 2, the following measures shall be taken in line with the action plan set out in the Annex: (a) analysis and evaluation of user demand for statistics on services; (b) development of a methodological framework for statistics on services; (c) setting up of the organizational and technical components of a European statistical information system for services; (d) where applicable, carrying out of pilot surveys of service enterprises; (e) development of basic statistical tools. As far as possible, the Commission shall use existing instruments and procedures to carry out these tasks, applying the principle of subsidiarity. Article 4 1. The Member States shall analyse and assess the needs of the main national users. 2. The Commission shall coordinate these activities after consulting: - the Statistical Programme Committee instituted by Decision 89/382/EEC, Euratom (9), - as regards financial services within its competence, the Committee on Monetary, Financial and Balance of Payments Statistics established by Decision 91/115/EEC (10). 3. The Member States shall forward the results of the activities referred to in paragraph 1 to the Commission by 31 March 1993 at the latest. Article 5 For the measures referred to in Article 3, Member States shall supply the Commission with existing statistics on services and any information it may require concerning the methodological framework used for collecting such statistics. Article 6 The Commission shall submit to the Council before 1 January 1994: (a) a report evaluating the outcome of the work referred to in Article 3; (b) the conclusions prompted by the report as to the continuation of the programme for Community statistics on services after 1993, and in particular the proposals necessary for the preparation of harmonized statistics on services, on the basis of the methodological framework referred to in Article 3 (b). Article 7 1. The programme shall last two years. 2. The Community financial resources estimated as necessary for its implementation amount to ECU 8,5 million. For the second year of implementation of the programme, the amount shall fall within the Community financial framework in force. 3. The budget authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 8 This Decision is addressed to the Member States. Done at Luxembourg, 18 June 1992. For the Council The President Vitor MARTINS (1) OJ No C 129, 20. 5. 1991, p. 165. (2) OJ No C 161, 28. 6. 1989, p. 1. (3) OJ No L 239, 16. 8. 1989, p. 33. (4) OJ No L 49, 21. 2. 1989, p. 26. (5) OJ No C 297, 25. 11. 1989, p. 2. (6) OJ No L 288, 21. 10. 1988, p. 39. (7) OJ No L 298, 17. 10. 1989, p. 23. (8) OJ No C 96, 17. 4. 1989, p. 243. (9) OJ No L 181, 28. 6. 1989, p. 47. (10) OJ No L 59, 6. 3. 1991, p. 19. ANNEX ACTION PLAN FOR THE DEVELOPMENT OF EUROPEAN STATISTICS ON SERVICES (1992 TO 1993) (a) Analysis and evaluation of user demand for statistics on services The aim is to collect information on the requirements of the main users, i.e. the Community institutions, national, regional and local administrations, international organizations and economic operators, and analyse user demand. The improvement of the business environment and the promotion of the development of enterprises, including small and medium-sized enterprises, most of which are in the service sectors, require that they be provided with statistical information to enable them to operate efficiently in the internal market. In order to facilitate long-term planning and a convergence of statistical activities at Community and national level the analysis will take into account long-term requirements and the completion of the internal market, as well as the burden on and the advantages derived by the authorities which collect the statistics, the persons and enterprises which supply them and users in general. The closest possible cooperation between the parties concerned is needed to ascertain user demand and this cooperation will be achieved by coordination at national level by the Member States. (b) Developing a methodological framework for statistics on services The methodological framework sets out the reference framework for statistics on services, both for existing data at national level and for additional data collection at a European level. This reference framework will increase the comparability of data between the different service sectors and the various Member States, despite the fact that service activities vary from one country to another because of different practices and legal systems. The methodological framework will be used as the basic harmonization tool for the development of official European statistics on services and as a recommended framework for non-official statistics, particularly for market research. The establishment and the implementatin of the methodological framework will proceed in phases taking account, inter alia, of the progressive identification of users' needs and priorities. (c) Setting up a European statistical information system for services The collected data will be integrated into the Mercure statistical information system which will encompass: - official data collected under national statistical systems, - data from other Eurostat projects on services, - non-official data that may be collected by Eurostat in cooperation with other Community services. When supplying official data, the Member States will forward to the Commission any information concerning the reliability thereof which could restrict the arrangements for its use or publication. The Member States will forward confidential data in accordance with the provisions of Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on Statistical Office of the European Communities (1). This data will relate primarily to the following sectors: - distributive trade, - hotels, restaurants, cafÃ ©s and travel agencies, - transport, - financial services (including insurance), - communications and information services, audio-visual services, - business services. The data in the Mercure information system will be made available through: - a data base to be set up by the Commission, - statistical pubications on all service sectors, gradually incorporating all variables dealt with. As regards non-commercial services to individuals and the community, the Commission will initiate an exploratory study on concepts and definitions during the period 1992 to 1993, intended to establish whether, and, if so, what information is necessary in the Member States for measuring the importance of the following sectors: - social security, - education, - health and social work, - activities of membership organizations, - recreational, cultural and sporting activities, - other services to individuals and the community. (d) Carrying out pilot surveys of service enterprises Improving the availability of data on services the carrying out of pilot surveys in Member States which do not have comparable survey instruments in certain service sectors. The pilot surveys will supply preliminary data for the sectors covered and prepare the way for regular data collection based on the methodology. These pilot surveys will be carried out in accordance with the concepts and methods developed in the methodological framework, will cover only the service sectors and will be carried out only in the Member States where there is insufficient data. Priority will be given to those activities which are most dynamic and to those which are least covered by existing statistics. (e) Developing basic statistical tools Basic statistical tools must be developed in order to semplify as far as possible data collection procedures for enterprises, whilst maintaining data quality. These statistical tools are part of an infrastructure common to both industry and services. These include registers, EDI (electronic data interchange) techniques, classification systems, sampling, questionnaires, survey processing tools and research into the convergence of statistical and accounting concepts. (1) OJ No L 151, 15. 6. 1991, p. 1.